Citation Nr: 9936124	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-46 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
pilonidal cyst, perirectal area, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the rating for the service-
connected perirectal abscess to 10 percent, effective from 
October 3, 1995.  The veteran submitted a notice of 
disagreement (NOD) in May 1996, expressing dissatisfaction 
with both the effective date and rating assigned, arguing 
that the November 1988 RO decision which granted service 
connection and assigned a noncompensable rating was 
erroneous.  

The RO issued a statement of the case (SOC) in October 1996, 
characterizing the issue as whether the March 1996 RO 
decision contained clear and unmistakable error (CUE).  The 
veteran's substantive appeal was received later that same 
month.  

In November 1997, the RO issued another SOC, pertaining to 
the issue of increased rating for the service-connected 
pilonidal cyst.  In that SOC, the RO noted that, while the 
veteran's May 1996 NOD had addressed the questions of error 
and rating, the October 1996 SOC had been limited to the 
question of error only.  In March 1998, the veteran 
"perfected" his appeal with regard to the claim for 
increase by re-submitting the May 1996 statement which had 
served as his original NOD.

In an October 1999 Informal Hearing Presentation, the 
veteran's representative argued that the evidence of record 
supported an implied claim of service connection for 
asbestosis.  The representative noted that the veteran's 
March 1988 claim included reference to a pleural plaque 
condition and the report of an October 1988 VA examination 
included a diagnosis of possible asbestosis, based on the 
presence of a pleural plaque.  This issue is not before the 
Board at this time, but is referred to the RO for appropriate 
action.  


REMAND

The veteran contends that his service-connected pilonidal 
cyst, perirectal area is more severe than the current rating 
indicates.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim for increase, VA is obligated to assist him in 
the development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran submitted a claim for increase in November 1995 and 
the RO assigned the increased rating based on a review of VA 
treatment records.  The veteran has not been afforded a VA 
examination in order to determine the current severity of his 
service-connected disability.  Such an examination in 
necessary.  Id.  Where the record before the Board is 
inadequate, a remand is required.  

With respect to the issue of CUE, the Board notes that the 
nature and status of the claim itself is unclear.  The 
veteran has argued that the effective date of the compensable 
rating should be March 2, 1988 (the effective date of the 
grant of service connection and assignment of a 
noncompensable rating).  In the October 1996 SOC, the RO 
addressed the issue of error in the March 1996 RO decision 
(the rating action which assigned the increased rating and 
effective date in question).  In his October 1996 substantive 
appeal, the veteran appeared to claim error in the 1988 
decision.  Without deciding at this time which RO decision is 
the subject of the claim for CUE, the Board finds that the 
claim itself is not properly before the Board at this time.  

The veteran first raised the claim of CUE in the May 1996 
NOD, submitted after he received notice of the March 1996 
rating action which assigned an increased rating.  The 
October 1996 SOC addressed the issue of CUE; however, the 
Board finds that the issuance of the SOC was premature.  To 
date, there is no rating action in which the RO considered 
the veteran's contentions with respect to an error-
regardless of which RO decision that pertains to.  When the 
Board addresses an issue which has not been addressed by the 
RO, the Board must consider whether the appellant would be 
prejudiced by the Board's going forward on that issue without 
first remanding for the RO to adjudicate the issue in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In order to comply with adjudication and appellate procedures 
and to afford the veteran due process of law, the issue is 
remanded in order to allow the RO the opportunity to 
adjudicate that claim in the first instance.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected pilonidal cyst, 
perirectal area, since 1995.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
examination in order to determine the 
current nature of the residuals of the 
service-connected pilonidal cyst, 
perirectal area.  The claims folder 
should be made available to the examiner 
for review and all indicated testing in 
this regard should be performed.  Based 
on the examination and review of the 
case, the examiner is requested to 
comment on the presence of any related 
scar and describe any related disabling 
manifestations, including any pain, 
tenderness, ulceration or poor 
nourishment.  

3.  The RO should advise the veteran that 
it is considering his claim concerning 
whether there was clear and unmistakable 
error in the November 1988 or March 1996 
rating actions.  The RO should advise the 
veteran as to what types of evidence it 
would consider relevant to its 
consideration of that claim, and afford 
him an opportunity to submit any evidence 
or argument in that regard.  If any 
decision regarding this matter is adverse 
to the veteran, the veteran and his 
representative should be so notified and 
afforded an opportunity to file a notice 
of disagreement.  If a timely notice of 
disagreement is filed, a statement of the 
case should be issued, and the veteran 
should be notified of the need to file a 
substantive appeal if he wishes the Board 
to address the issue.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim for increase.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


